                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

UNITED STATES,

        Plaintiff/Respondent,

vs.                                                             Case No. 14-cr-2130 KG/KK
                                                                      (18-cv-00137 KG/KK)
POLLY HOPPER,

        Defendant/Petitioner.

        ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS AND
                       RECOMMENDED DISPOSITION

        THIS MATTER is before the Court on the Honorable Kirtan Khalsa’s Proposed Findings

and Recommended Disposition, entered April 9, 2019, (PFRD) advising that the Court deny

Defendant/Petitioner Polly Hopper’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody (Doc. 281). (Doc. 315). Ms. Hopper timely

filed her Objections on May 7, 2018, the deadline for objections having been extended by the

Court. (Doc. 318).

        In her Section 2255 motion, Ms. Hopper argues (1) that her trial counsel was ineffective

for failing to present certain witnesses at trial to support her claim of innocence; (2) that her trial

counsel was ineffective because he induced her to reject the government’s proffered plea bargain

offers; and (3) that she is actually innocent of the crimes for which she was convicted. Judge

Khalsa thoroughly addressed each argument in turn, and meticulously reviewed the briefings in

the instant civil proceeding as well as the record of the underlying criminal case. Judge Khalsa

concluded Ms. Hopper is not entitled to Section 2255 relief and that an evidentiary hearing on

the Section 2255 motion is not necessary.

        Ms. Hopper’s counsel filed an objection to the PFRD, stating
              Upon fully reviewing the record and discussing the matter at length with Ms.
       Hopper, undersigned counsel cannot find any issue based in law or fact to advance in
       support of Ms. Hoppers right to object to the PFRD. This includes any good faith
       argument for an extension, modification, or reversal of existing law.

(Doc. 318) at 2. Though, to maintain her right to appeal, counsel represents that Ms. Hopper,

nonetheless, maintains that she is innocent and that her counsel was ineffective.

       Upon de novo review of the record, the Court concurs with Judge Khalsa’s findings and

recommendations.

       IT IS THEREFORE ORDERED THAT the Judge Khalsa’s Proposed Findings and

Recommended Disposition is ADOPTED and the Section 2255 motion (Doc. 281) is DENIED.

       IT IS SO ORDERED.



                                                     _______________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                2
